Citation Nr: 1113020
Decision Date: 04/01/11	Archive Date: 06/14/11


Citation Nr: 1113020	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  04-40 027	)	DATE APR 01 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder, evaluated as 70 percent disabling for the period on and after May 14, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  This case was remanded by the Board in June 2008 for additional development.

In a May 2010 decision, the Board partially granted and partially denied the claims on appeal.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a December 2010 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in December 2010 for development in compliance with the Joint Motion.  The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's decision with respect to the claims of entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), and an evaluation in excess of 70 percent for PTSD, for the period on and after May 14, 2008, finding that the Board had made multiple errors, including failing to make an attempt to obtain specific VA medical records identified the by the Veteran.  Therefore, the Joint Motion found that the Board decision of May 24, 2010 failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, the parts of the May 24, 2010 decision of the Board that denied entitlement to an initial evaluation in excess of 50 percent for PTSD, and an evaluation in excess of 70 percent for PTSD, for the period on and after May 14, 2008, must be vacated, and a new decision will be entered as if those parts of the May 24, 2010 decision by the Board had never been issued.


ORDER

The parts of the May 24, 2010 decision of the Board that denied entitlement to an initial evaluation in excess of 50 percent for PTSD ,and an evaluation in excess of 70 percent for PTSD, for the period on and after May 14, 2008, are vacated.


REMAND

As noted in the Introduction above, the Court's December 2010 order remanded the claims on appeal to the Board for readjudication consistent with the December 2010 Joint Motion.  The Joint Motion stated that readjudication of the claims was required, in part because VA had failed to make an attempt to obtain VA medical records identified by the Veteran.  Specifically, VA failed to make an attempt to obtain medical records from the VA Medical Center (VAMC) in Saginaw, Michigan for the period from June 1998 to December 1998.  Accordingly, an attempt must be made to obtain the Saginaw, Michigan VAMC records.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for PTSD.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include all medical records from the Saginaw, Michigan VAMC for the period from June 1998 to December 1998.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be informed that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1019094	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in June 2008 for additional development.

The issues of entitlement to service connection for hepatitis 
C, a hernia, and a skin disorder have been raised by the 
record, but have not been adjudicated by the RO.  Therefore, 
the Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran was 
hospitalized for treatment of substance abuse and 
posttraumatic stress disorder (PTSD) symptoms from July 29, 
1997 to September 15, 1997.

2.  For the periods prior to May 14, 2008, the medical 
evidence of record shows that the Veteran's PTSD was 
manifested by occasional sleep impairment, occasional 
nightmares, mild intrusive thoughts, mild short-term memory 
impairment, occasional isolative behavior, anxiety, 
occasional impaired impulse control, and occasional depressed 
mood and affect.

3.  For the period on and after May 14, 2008, the medical 
evidence of record shows that the Veteran's PTSD was 
manifested by a depressed mood, social withdrawal, 
nightmares, fatigue, low self esteem, low sex drive, suicidal 
ideation, impaired impulse control, obsessive rituals, 
hypervigilance, flashbacks, intrusive thoughts, sleep 
impairment, memory impairment, and almost total social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total rating for PTSD from 
July 29, 1997 to September 31, 1997, based on hospitalization 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.29 (2009).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

3.  The criteria for an evaluation of 70 percent for PTSD 
have been met, for the period on and after May 14, 2008.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Letters dated in March 2003, August 2003, 
February 2004, and December 2005 satisfied the duty to notify 
provisions, after which the claim was readjudicated.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran's service treatment records, VA 
medical treatment records, and indicated private medical 
records have been obtained.  VA examinations sufficient for 
adjudication purposes were provided to the Veteran in 
connection with his claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The 
appeal of the Veteran's PTSD claim is based on the assignment 
of an initial evaluation following an initial award of 
service connection for PTSD.  As such, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for PTSD was granted by an April 2002 
rating decision and a 30 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
17, 1997.  The same rating decision also assigned temporary 
total ratings for the Veteran's PTSD in accordance with the 
provisions of 38 C.F.R. § 4.29 for the periods from October 
7, 1997 to October 31, 1997, March 4, 1998 to March 31, 1998, 
and December 2, 1998 to December 31, 1998.  The 30 percent 
evaluation was resumed after each temporary total rating.  An 
April 2003 rating decision granted an additional temporary 
total rating for the Veteran's PTSD in accordance with the 
provisions of 38 C.F.R. § 4.29 for the period from February 
28, 2003 to March 31, 2003.  The 30 percent evaluation was 
resumed after the temporary total rating.  A September 2004 
rating decision assigned a 50 percent evaluation for the 
Veteran's PTSD, effective from July 17, 2007.  The 50 percent 
evaluation was resumed after each temporary total rating.  
Finally, a February 2006 rating decision granted a further 
temporary total rating for the Veteran's PTSD in accordance 
with the provisions of 38 C.F.R. § 4.29 for the period from 
November 9, 2005 to December 31, 2005.  The 50 percent 
evaluation was resumed after the temporary total rating.

As is apparent, the Veteran has been hospitalized for 
in-patient treatment of his PTSD on multiple occasions.  The 
evidence of record includes numerous medical treatment 
reports from these periods of hospitalization.  However, as 
the Veteran is already receiving the maximum possible 
evaluation during these periods of hospitalization, the 
severity of the Veteran's PTSD symptoms during these periods 
is not relevant to the claim on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Instead, the claim on appeal is for an 
increase of the PTSD evaluation which has been in effect at 
all times other than the periods of hospitalization.  
Accordingly, the resolution of the claim on appeal relies 
entirely on the medical evidence of the severity of the 
Veteran's PTSD while he was not receiving in-patient 
treatment.  As such, the discussion below will include only 
medical evidence which was not generated during a period of 
hospitalization for which the Veteran is already receiving a 
temporary total rating in accordance with the provisions of 
38 C.F.R. § 4.29.

In a July 1997 VA outpatient medical report, the Veteran 
reported a history of PTSD, depression, and polysubstance 
abuse.  He reported feeling suicidal and homicidal, and 
reported that the previous day he took a mixture of heroin, 
crack cocaine, marijuana, and Tylenol #3 in attempt to commit 
suicide by drug overdose.  The Veteran reported experiencing 
blackouts, auditory hallucinations, and recurrent 
recollections of distressing events.  He reported that his 
mood was sad and that he experienced anger and sleep 
impairment.  In a second July 1997 VA outpatient medical 
report dated the same day, the Veteran reported experiencing 
flashbacks, avoidance behavior, sleep impairment, impaired 
impulse control, and hypervigilance.

A September 1997 VA hospital discharge report stated that the 
Veteran had been hospitalized from July 29, 1997 to September 
15, 1997 primarily for treatment of substance abuse, but also 
for "problems related to PTSD symptoms."

In a July 1998 VA PTSD examination report, the Veteran 
complained of being addicted to heroin, cocaine, and alcohol, 
with sobriety over the previous year.  He reported sleeping 
"extremely well" and stated that he was employed.  The 
Veteran denied suicidal ideation, homicidal ideation, and 
auditory hallucinations.  He reported experiencing occasional 
nightmares but denied experiencing flashbacks and recurrent, 
intrusive, distressing recollections.  The Veteran denied 
experiencing hyperarousal, a sense of a foreshortened future, 
and a sense of isolation.  On mental status examination, the 
Veteran was alert, oriented, cooperative, and had good 
hygiene and grooming.  There was no motor agitation and the 
Veteran did not have any formal thought disorder.  The 
Veteran's affect had a normal range and intensity.  He was 
euthymic and reactive, without suicidal or homicidal 
ideation.  There were no psychotic symptoms and the Veteran 
did not have any cognitive impairment.  The examiner assigned 
a Global Assessment of Functioning (GAF) score of 65, which 
contemplates some mild symptoms, such as depressed mood and 
mild insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy or theft 
within the household, but generally functioning pretty well 
with some meaningful interpersonal relationships.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 
(1994) (DSM-IV).  The examiner stated that the Veteran did 
not experience flashbacks, avoidance behavior, hyperarousal, 
or sleep impairment when on medication.

An August 1999 VA PTSD examination report stated that the 
Veteran's medical records had been reviewed.  The Veteran 
denied experiencing a depressed mood, auditory 
hallucinations, visual hallucinations, suicidal ideation, and 
homicidal ideation.  He reported intrusive thoughts of 
traumatic incidents but that they were not distressing and he 
was able to control his feelings due to medication.  The 
Veteran stated that he was employed as a truck driver and 
maintenance person and held the position of treasurer for 
Narcotics Anonymous.  He reported "good contact" with his 
sister.  The Veteran denied experiencing sleep impairment, 
impairment of impulse control, and impairment of 
concentration.  On mental status examination, the Veteran was 
in no acute distress and had no abnormal body movements.  He 
was cooperative, his mood was euthymic, and his affect was 
appropriate.  The Veteran's speech was spontaneous, coherent, 
and relevant.  There were no signs of psychosis, suicidal 
ideation, or homicidal ideation.  The Veteran was alert and 
oriented to person, place, and time.  He was able to remember 
"one out of three after 5 minutes."  The Veteran's general 
fund of knowledge, insight, and judgment were fair.  He did 
well with abstract reasoning and proverb interpretation.  The 
examiner assigned a GAF score of 65, which contemplates some 
mild symptoms.  See Id.  The Veteran reported that his 
symptoms had decreased since he stopped using drugs 2 years 
before.

An April 2002 VA mental disorders examination report stated 
that the Veteran's claims file and medical records had been 
reviewed.  The Veteran reported that he got along well with 
all 3 of his siblings.  He stated that he was currently 
employed and worked 40 hours per week as a truck driver in 
the "family business."  The Veteran stated that he had held 
that job for the previous 3 years, which was his longest 
period of stable employment, and that he had purchased a home 
6 months before.  He reported that he had not taken 
psychoactive medication for the previous 1.5 years.  The 
Veteran reported nightmares approximately once every 2 months 
and anxiety during thunderstorms due to memories of combat.  
He reported avoidance of war movies and Veterans' 
organizations.  It was unclear whether the Veteran had 
blocked memories of traumatic events.  The Veteran denied 
experiencing sleep impairment and reported that he had not 
had difficulty with impulse control since becoming sober 5 
years before.  He experienced strong, intrusive angry 
thoughts but was able to control them with a conscious 
effort.  The Veteran denied difficulty with concentration and 
there was no evidence of hypervigilance.  He reported being 
uncomfortable in crowds when he was alone, but not when 
accompanied by friends or family members.  The examiner 
stated that the Veteran's PTSD symptoms were "significantly 
distressing to him, but they do not appear to be causing 
social or vocational impairment at this time."  The Veteran 
reported that he held several positions of responsibility in 
Narcotics Anonymous, including sponsor for multiple people, 
treasurer, and a leadership position.

On mental status examination, the Veteran was neatly dressed, 
groomed, and fully cooperative.  His mood was euthymic and 
his affect was consistent and within normal limits.  The 
Veteran's eye contact was good and he was oriented to person, 
place, time, and purpose.  There were no abnormalities of 
speech and the Veteran denied experiencing auditory 
hallucinations, visual hallucinations, suicidal ideation, and 
homicidal ideation.  He denied experiencing obsessive or 
ritualistic behaviors that interfered with routines 
activities.  There was no evidence of inappropriate behavior 
or impairment in judgment.  He denied short term memory 
impairment, but reported "questionable" long term memory.  
No memory deficiencies were noted by the examiner.  The 
examiner stated that the Veteran did not appear to be 
exaggerating his symptoms and was managing many of his 
previous symptoms such as anger control, social estrangement, 
and a negative outlook.  The examiner stated that the Veteran 
experienced clinically significant symptoms of anxiety.  The 
examiner assigned a GAF score of 70, which contemplates some 
mild symptoms.  See Id.

A November 2003 VA PTSD examination report stated that the 
Veteran's claims file and medical records had been reviewed.  
He reported that he had been employed as a truck driver at 
his nephew's business for the previous 4 years and presently 
worked about 40 hours per week.  The Veteran reported that he 
was doing well at his job.  He reported that he was heavily 
involved with Narcotics Anonymous, both locally and 
nationally, and it was his main activity outside work.  The 
Veteran complained of nightmares, intrusive thoughts, and 
isolative behavior.  He reported difficulty with anger, 
irritability, environmental triggers for symptoms, and sleep 
impairment.  The Veteran reported an increase in symptoms 
since the start of the Iraq war.  On mental status 
examination, the Veteran was neatly dressed and articulate.  
His speech was of normal form and rate, and his mood was 
anxious.  The Veteran's affect was appropriate and he had no 
hallucinations or delusions.  The Veteran did not have any 
thought disorder or suicidal ideation, and he had good 
insight.  The examiner assigned a GAF score of 65, which 
contemplates some mild symptoms.  See Id.  The examiner 
stated that the Veteran's symptoms caused "some mild social 
impairment, but in general the [Veteran] is able to work well 
and has some meaningful interpersonal relationships and has 
been very active in [Narcotics Anonymous]."

In a March 2004 VA PTSD examination report, the Veteran 
complained of often feeling frustrated and angry.  He 
reported that he did not like or get along with people.  The 
Veteran reported occasional sleep impairment and described 
his mood as a 3 on a scale from 1 to 10, with 10 being the 
worst.  The Veteran denied feeling worthless and any 
sustained sad mood.  He reported experiencing nightmares.  He 
reported that he'd been working for the previous 6 years at a 
family business owned by his nephew.  The Veteran stated that 
he was not on any psychiatric medications.  On mental status 
examination, the Veteran was alert, oriented, and 
mesomorphic.  He was in no acute distress, had no motor 
agitation, his speech was fluent, and his affect was somewhat 
dysphoric.  The Veteran did not have suicidal ideation, 
homicidal ideation, psychotic symptoms, or gross cognitive 
defects.  His insight and judgment were fair.  The examiner 
assigned a GAF score of 70, which contemplates some mild 
symptoms.  See Id.  The examiner stated that the Veteran had 
some nightmares and anxiety symptoms, but was "able to hold 
a job and [was] able to interact with people, with some 
impairment in his social interaction."

A November 2005 VA psychiatric note stated that the Veteran 
had been working 60 hours per week as a family-owned business 
until his ankle was crushed in March 2005.  He reported that 
the injury made him unable to work.

A May 2006 VA outpatient neuropsychology consultation report 
stated that the Veteran had been employed until a crush 
injury to the right ankle resulted in a medical disability.  
On mental status examination, the Veteran was cooperative, 
compliant, and responded with coherent and goal-directed 
responses.  The Veteran had no difficulty understanding 
directions.  The Veteran became increasingly angry as the 
examination progressed, being aware of failed performances 
and responding to them with frustration.  His affect was 
broad, and his mood was typically angry, expansive, and 
irritable.  On testing, the Veteran had mild impairment of 
short-term memory, particularly when the material lacked 
structure or context.  He reported minimal distress or 
difficulty in coping with stressors.  The examiner stated 
that testing showed the Veteran was agitated, depressed, 
confused, withdrawn, likely and psychotic, with tangential 
thinking.  The examiner summarized that the Veteran's overall 
abilities fell into the low average range, with impairment of 
new learning, memory, complex problem solving, and emotional 
functioning.

In a May 14, 2008 VA outpatient psychiatric note, the Veteran 
reported that he was able to cope with his symptoms without 
psychiatric medication.  He reported significant financial 
stressors since his leg was crushed, resulting in an 
inability to work.  The Veteran stated that thunderstorms 
frightened him.  He reported experiencing depression, social 
withdrawal, nightmares, fatigue, low self esteem, low sex 
drive, and feelings of worthlessness.  The Veteran also 
reported suicidal ideation, but without any plans or intent, 
as well as racing thoughts, tension, angry outbursts, 
worries, fears, social anxiety, obsessive thinking, and 
flashbacks.  On mental status examination, he was neat, clean 
and casually dressed.  The Veteran was pleasant and 
cooperative, but his mood was depressed.  No abnormalities 
were noted in affect, speech, thought content, thought 
process, or cognitive abilities.  The Veteran denied auditory 
or tactile hallucinations, but reported "seeing shadows."  
The examiner assigned a GAF score of 60, which contemplates 
moderate symptoms, such as flat affect, circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers or co-workers.  See Id.

A June 2008 VA outpatient mental health note stated that the 
Veteran behaved appropriately and was active.


In an August 2008 VA PTSD examination report, the Veteran 
reported that his PTSD symptoms had become worse since a 
work-related injury in March 2005.  He reported that as he 
was no longer working and he usually stayed by himself all 
day.  He reported intrusive thoughts 3 times per week, 
nightmares 2 times per week, and sleep impairment.  The 
Veteran reported experiencing flashbacks about 3 to 4 times 
per week, with chronic anxiety, hypervigilance, and 
irritability.  He reported depression since March 2005 with 
fleeting suicidal ideation approximately 4 to 5 times per 
week, but with no plans to act on them.  The Veteran 
complained of memory impairment.  He reported that he 
currently lived with his parents and stayed in his room for 
most of the day.  The Veteran stated that he attended 
Alcoholics Anonymous and Narcotics Anonymous meetings for 1.5 
hours each day, and ran a Narcotics Anonymous group at a 
prison once per month.  He reported that he also attended a 
PTSD group once per week, but otherwise did not go out, did 
not have a social life, and did not like crowds.

On mental status examination, the Veteran looked anxious and 
hypervigilant.  His mood was depressed and his affect was 
congruent, mildly depressed, and constricted.  The Veteran's 
thoughts were logical and goal-directed, and he did not 
experience auditory or visual hallucinations.  He reported 
fleeting suicidal ideations, but denied any at the time of 
the examination, and denied homicidal ideation.  The 
Veteran's fund of knowledge was good, and his memory was 
impaired.  His concentration was intact, his insight was 
good, and his judgment was fair.  The examiner assigned a GAF 
score of 50, which contemplates serious symptoms, such as 
suicidal ideation, severe obsessional ritual, or frequent 
shoplifting, or serious impairment in social, occupational, 
or school functioning, such as no friends or an inability to 
keep a job.  See Id.  The examiner stated that the Veteran's 
depressive symptoms had increased since his March 2005 work 
accident, due to an inability to work.  The Veteran had sleep 
impairment, flashbacks, panic attacks, intrusive thoughts, 
and was socially isolative with no friends or significant 
relationships.  The Veteran did not have any obsessional 
rituals; stereotyped or circumlocutory speech; illogical, 
obscure, or irrelevant speech; delusions; hallucinations; 
disorientation to time or place; and he was not in persistent 
danger of hurting himself or others.

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory such as, 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In addition, a temporary total disability rating will be 
assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required VA hospital treatment for a period in 
excess of 21 days.  See 38 C.F.R. § 4.29.  The medical 
evidence of record shows that the Veteran was hospitalized 
for treatment of substance abuse and PTSD symptoms from July 
29, 1997 to September 15, 1997.  As service connection for 
PTSD has been in effect since July 17, 1997 and this period 
of treatment was for longer than 21 days, it meets the 
qualifications for a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29.  Accordingly, a temporary 
total disability rating is warranted for PTSD from July 29, 
1997 to September 31, 1997, under the provisions of 38 C.F.R. 
§ 4.29.

For the remaining periods prior to May 14, 2008, the medical 
evidence of record shows that the Veteran's PTSD was 
manifested by occasional sleep impairment, occasional 
nightmares, mild intrusive thoughts, mild short-term memory 
impairment, occasional isolative behavior, anxiety, 
occasional impaired impulse control, and occasional depressed 
mood and affect.  The medical evidence of record shows that 
for the period prior to May 14, 2008, with the exception of 
his periods of hospitalization, the Veteran's PTSD symptoms 
were well-controlled and did not interfere significantly in 
his life.  The evidence shows that the Veteran had a chronic 
long-term history of drug and alcohol use, which ended in 
1997 when the Veteran sought treatment.  The medical evidence 
of record shows that the Veteran experienced a significant 
decrease in symptomatology which corresponded to his sobriety 
and enabled him to control his PTSD symptoms, often without 
medication.  Within a few years of sobriety, the Veteran 
found full-time employment with a business owned by his 
nephew and remained employed in that position for 
approximately 6 years.  Not only did the Veteran state that 
this was his longest ever period of stable employment, he 
reported working at least 40 hours per week, and up to 60 
hours per week, during that time period.  During this period 
of full-time employment, the Veteran also became very active 
in Narcotics Anonymous and took multiple responsible 
leadership roles in the organization.  Thus, the general 
picture of the Veteran's PTSD symptomatology prior to May 14, 
2008 was of a well-adjusted individual whose symptoms were 
controlled sufficiently to enable him to maintain a full-time 
job and extensive outside activities.  Such a picture is not 
analogous to occupational and social impairment with 
deficiencies in most areas.

In addition, prior to May 14, 2008, the medical evidence of 
record does not show that the Veteran experienced suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech which was intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting; and the inability to establish and 
maintain effective relationships.  This is substantiated by 
the Veteran's GAF scores prior to May 14, 2008, which 
unanimously contemplated mild symptoms.  See DSM-IV, 46-47.  
As such, an evaluation in excess of 50 percent is not 
warranted for the manifestations of the Veteran's PTSD prior 
to May 14, 2008.

The medical evidence of record shows that the Veteran 
experienced a work-related accident in March 2005 which left 
him disabled and unable to continue working.  As a result of 
the loss of his job, the Veteran became increasingly isolated 
from others.  This isolation caused a corresponding increase 
in the Veteran's symptomatology, as he began to think more 
and more about his traumatic stressors.  There was a notable 
increase in the Veteran's symptomatology in the May 14, 2008 
VA outpatient psychiatric note, and another significant 
increase again in the August 2008 VA PTSD examination report.  
Taken together, these reports showed that, for the period on 
and after May 14, 2008, the Veteran's PTSD was manifested by 
a depressed mood, social withdrawal, nightmares, fatigue, low 
self esteem, low sex drive, suicidal ideation, impaired 
impulse control, obsessive rituals, hypervigilance, 
flashbacks, intrusive thoughts, sleep impairment, and memory 
impairment.  This increase in severity is reflected in the 
Veteran's GAF scores, which corresponded to moderate symptoms 
in May 2008 and serious symptoms in August 2008.  See Id.  
Most significantly, the evidence of record shows that from 
May 14, 2008 onwards, the Veteran had no social relationships 
of any kind, either with friends or family, and did not leave 
his house except to attend Narcotics Anonymous and PTSD 
treatment meetings.  Such findings are consistent with an 
inability to establish and maintain effective relationships

Applying the above criteria to the facts of the case, for the 
period on and after May 14, 2008, the medical evidence most 
closely approximates the criteria contemplated for a 70 
percent evaluation under the provisions of Diagnostic Code 
9411.  See 38 C.F.R. § 4.7 (2009).  While the Veteran did not 
demonstrate several of the symptoms listed for a 70 percent 
evaluation, such as speech intermittently illogical, obscure 
or irrelevant, spatial disorientation, and neglect of 
personal appearance and hygiene, these are simply guidelines 
for determining whether the Veteran meets the dominant 
criteria.  The dominant criteria are occupational and social 
impairment, with deficiencies in most areas.  In this case, 
the evidence of record shows that, for the period on and 
after May 14, 2008, the Veteran was unemployed and has almost 
total social impairment.  Accordingly, based on all the 
evidence of record for the period on and after May 14, 2008, 
the manifestations of the Veteran's PTSD most closely 
approximate the criteria contemplated for a 70 percent 
evaluation under the provisions of Diagnostic Code 9411.

However, a rating in excess of 70 percent is not for 
assignment as the evidence of record does not show that the 
Veteran has ever had persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; and disorientation to time and place, memory loss 
for names of close relatives, own occupation, or own name.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
Veteran has never met the criteria for a 100 percent 
evaluation at any time.  Accordingly, the evaluations 
assigned herein reflect the degree of impairment shown since 
the date of the grant of service connection for the PTSD, and 
there is no basis for additional staged ratings with respect 
to this claim.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disabilities ratings for PTSD inadequate.  The Veteran's PTSD 
was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 
9411, the criteria of which is found by the Board to 
specifically contemplate the Veteran's level of disability 
and symptomatology.  For the periods prior to May 14, 2008, 
the medical evidence of record shows that the Veteran's PTSD 
was manifested by occasional sleep impairment, occasional 
nightmares, mild intrusive thoughts, mild short-term memory 
impairment, occasional isolative behavior, anxiety, 
occasional impaired impulse control, and occasional depressed 
mood and affect.  For the period on and after May 14, 2008, 
the medical evidence of record shows that PTSD was manifested 
by a depressed mood, social withdrawal, nightmares, fatigue, 
low self esteem, low sex drive, suicidal ideation, impaired 
impulse control, obsessive rituals, hypervigilance, 
flashbacks, intrusive thoughts, sleep impairment, memory 
impairment, and almost total social impairment.  When 
comparing the Veteran's disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the ratings assigned herein for his PTSD.  Ratings in excess 
of the currently assigned ratings are provided for certain 
manifestations of PTSD, but the medical evidence reflects 
that those manifestations are not present in this case.  The 
criteria for the currently assigned rating for the Veteran's 
PTSD more than reasonably describe the Veteran's disability 
level and symptomatology and, therefore, the schedular 
evaluations assigned herein are adequate and no referral is 
required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); 
see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for 
evaluations in excess of those assigned herein, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49; see also 
Massey, 7 Vet. App. at 208 (the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria).


ORDER

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.29 is granted for a period of hospitalization 
from July 29, 1997 to September 31, 1997, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 50 percent disabling for 
PTSD is denied.

An evaluation of 70 percent disabling, but no greater, for 
PTSD is granted for the period on and after May 14, 2008, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


